Citation Nr: 0803595	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant served on active duty for training in the 
United States Army Reserves from March 12 to April 4, 1978.

The instant appeal arose from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied the claims on 
appeal.


FINDING OF FACT

There is no persuasive medical evidence or opinion 
establishing a relationship between the appellant's current 
bilateral knee disability and an injury or disease incurred 
or aggravated during her ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty . . 
. ."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2007).  Thus, with respect to the 
appellant's Army Reserve service, service connection may only 
be granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.
 
Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period).

The medical evidence establishes that the appellant currently 
suffers from a bilateral knee disability, osteoarthritis.  As 
the diagnosis during the July 2006 VA examination was 
bilateral degenerative arthritis of the knees, current 
disability is medically shown.  The question, however, is 
whether there exists a relationship between the appellant's 
current bilateral knee disability, osteoarthritis, and injury 
or disease incurred or aggravated during ACDUTRA.

The appellant's pre-service medical records show a diagnosis 
of very mild rheumatoid arthritis in 1975.  X-rays of the 
knees at that time were normal.  

Service medical records reveal that the appellant complained 
of knee pain three days after her period of ACDUTRA began.  
Medical Board proceedings found bilateral patello femoral 
dysfunction, and she was released from ACDUTRA after only 
three weeks of service.  

Post-service medical records include a 2002 private medical 
treatment record which diagnosed a history of arthritis of 
the left knee.  In 2003, the appellant filed the present 
claim for benefits.  In a January 2003 written statement she 
reported that she had no knee problems before entering 
service and that a bilateral knee condition was aggravated 
while on active duty.  She reported that she had been in 
basic training for twenty days with no problems until she 
went on a five mile march after which both her knees swelled 
up.  In a January 2004 written statement, she acknowledged 
that her knee condition pre-existed service but that her knee 
began to pain her constantly after she was exposed to the 
extreme physical activity of service.

Despite the inclusion of the diagnosis of patello femoral 
syndrome in the appellant's service records and the fact that 
she was diagnosed with rheumatoid arthritis in the knees 
prior to service, there is no competent and persuasive 
evidence of a nexus between the appellant's current bilateral 
knee disability, degenerative osteoarthritis, and a disease 
or injury during ACDUTRA.  In addition, the medical evidence 
does not show in-service incurrence or aggravation of the 
appellant's current bilateral knee disability, 
osteoarthritis.

A July 2006 VA medical opinion concluded that the appellant's 
"chronic right knee disorder and chronic left knee disorder 
was aggravated by the trauma and repetitive exercises 
involving the knees while in service."  However, as noted 
above, the medical evidence did not reveal a diagnosis of 
osteoarthritis prior to service.  Pre-service X-rays were 
negative.  As there is no evidence of osteoarthritis in the 
record prior to 2002, the appellant's current knee 
disability, osteoarthritis, cannot be "the chronic right 
knee disorder and chronic left knee disorder" to which the 
2006 opinion refers.

The appellant's current bilateral knee disability, 
osteoarthritis, was not shown prior to service or during 
service.  In fact, the earliest medical evidence of 
osteoarthritis in the record is dated in 2002, many years 
after the appellant's separation from service.  The only 
chronic knee disabilities to which the 2006 examiner could be 
referring are the rheumatoid arthritis, diagnosed prior to 
service, and the patello femoral syndrome diagnosed in 
service.  However, the appellant's current knee diagnoses do 
not include rheumatoid arthritis or patello femoral syndrome.  
The 2006 examiner, while noting the appellant was diagnosed 
with rheumatoid arthritis prior to service, only diagnosed 
the appellant with osteoarthritis.

Therefore, there is no competent and persuasive evidence that 
the appellant's current bilateral knee disorder, 
osteoarthritis, is related to an injury or disease incurred 
or aggravated during ACDUTRA.  Under these circumstances, the 
Board finds that the claims for service connection for a left 
and right knee disability must be denied.  

Duty to Assist and Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the appellant was not specifically 
asked to submit evidence and/or information in her possession 
to the AOJ any such notice error did not affect the essential 
fairness of the adjudication because the purpose of the 
notice was not frustrated.  This is so because a reasonable 
person could be expected to understand from the notice what 
was needed.  The February 2003 letter advised the appellant 
that she could get the relevant records herself and send them 
to VA and that it was her responsibility to support her claim 
with appropriate evidence.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The appellant submitted pre-service medical 
records.  The appellant was afforded a VA medical examination 
in July 2006.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


